Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “a self-loading trailer” (cl. 23) must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.

Claim Objections
Claims 15, 23 are objected to because of the following informalities:  
punctuation mark is needed at the end of claim 15;
typographical error: “a a” (claim 23).  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anstey et al (6279304), in view of Viaud et al (7694504).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Anstey et al (6279304) teaches the claim device, except as noted:


[AltContent: textbox (central conveying section of the central body has a second radius (R2))]
[AltContent: textbox (at least one axial conveying section of the central body has a first radius (R1))]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (R2)][AltContent: textbox (R1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (the central conveying section comprises central conveying elements)][AltContent: textbox (the at least one axial conveying section comprises an axial conveying element)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    378
    638
    media_image1.png
    Greyscale




1. A cutting device for agricultural crop, comprising: 
cutting elements (stationary strippers 44 are shown; the “cutting elements,” as defined in Applicant’s Drawings and Specification, are not shown); 
a rotor element (rotary conveyor 32) configured to rotate in operation about a rotor axis, wherein the cutting elements are arranged in a cutting position stationarily relative to the rotor element and are configured to yield in a springy fashion (the “cutting elements” are not shown); 
wherein the rotor element comprises a central body (shown/taught above), wherein the central body comprises a central conveying section and at least one axial conveying section (shown above); 
wherein the central conveying section comprises central conveying elements (feeding fingers 60) correlated with the cutting elements (marked up); 
wherein the at least one axial conveying section comprises an axial conveying element extending spirally at least in sections about the rotor axis (marked up); 
wherein the at least one axial conveying section of the central body has a first radius and wherein the central conveying section of the central body has a second radius (R1 and R2 shown/taught above), 
wherein the first radius is larger than the second radius (R1 is greater than R2, shown/taught above).


Viaud teaches what has been well known and old in the art: “There is a set of relatively fixed cutting blades or knives 88 interleaved (e.g., one blade between each adjacent pair of conveying members) with the conveying members for cutting crop as it is conveyed …”
[AltContent: textbox (central conveying elements correlated with the cutting elements)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (cutting elements are arranged in a cutting position stationarily relative to the rotor element and are intended to yield in a springy fashion)]
    PNG
    media_image2.png
    284
    379
    media_image2.png
    Greyscale




	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the strippers of Anstey with the teachings of Viaud, because It would have been obvious to pick and choose from any of the well known crop handling elements using routine engineering skill in the art.

With respect to the relative dimensions and/or ranges, in claims 2-12, 15-16:
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980) 
The Federal Circuit has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claim device was not patentably distinct from the prior art device.  (Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed Cir. 1984), cert. denied 469 U.S. 830, 225 USPQ 232 (1984)).

2. The cutting device according to claim 1, wherein a ratio of the first radius to the second radius amounts to at least 1.1.

3. The cutting device according to claim 1, wherein a ratio of the first radius to the second radius amounts to at most 2.5.

4. The cutting device according to claim 1, wherein a ratio of the first radius to the second radius amounts to at least 1.1 and at most 2.5.

5. The cutting device according to claim 1, wherein a ratio of an radius of an outer diameter of the axial conveying element to the first radius amounts to at most 2.0.

6. The cutting device according to claim 1, wherein a ratio of an radius of an outer diameter of the axial conveying element to the first radius amounts to at least 1.2.

7. The cutting device according to claim 1, wherein a ratio of an radius of an outer diameter of the axial conveying element to the first radius amounts to at most 2.0 and at least 1.2.

8. The cutting device according to claim 1, wherein a ratio of a first difference between an outer radius of the rotor element and the second radius to a second difference between the outer radius of the rotor element and the first radius amounts to at least 1.2.

9. The cutting device according to claim 1, wherein a ratio of a first difference between an outer radius of the rotor element and the second radius to a second difference between the outer radius of the rotor element and the first radius amounts to at most 4.0.

10. The cutting device according to claim 1, wherein a ratio of a first difference between an outer radius of the rotor element and the second radius to a second difference between the outer radius of the rotor element and the first radius amounts to at least 1.2 and at most 4.0.

11. The cutting device according to claim 1, wherein the first radius amounts to at least 120 mm and at most 250 mm.

12. The cutting device according to claim 1, wherein a difference between an outer radius of the rotor element and the first radius amounts to at least 40 mm and at most 120 mm.

15. The cutting device according to claim 1, wherein the axial conveying element has an individual pitch of at least 100 mm and at most 200 mm

16. The cutting device according to claim 1, wherein a spacing measured in axial direction between the axial conveying element and a nearest one of the cutting elements amounts to at most 55 mm.


13. The cutting device according to claim 1, wherein a plurality of said axial conveying element are arranged at the at least one axial conveying section and are interposed among each other (fig 3).

14. The cutting device according to claim 13, wherein the plurality of said axial conveying element each have a pitch that results from a product of a number of axial conveying elements contained in the plurality multiplied by an individual pitch of the axial conveying elements (figs, 3, 5).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (reinforcement (cl. 17) or adjoining follower element  (cl. 18, 19))][AltContent: textbox (Adjoining follower element  (cl. 18, 19) or reinforcement (cl. 17))]
    PNG
    media_image3.png
    408
    468
    media_image3.png
    Greyscale


17. The cutting device according to claim 1, wherein an end of the axial conveying element adjoining the central conveying section has a side facing away from the central conveying section, wherein the side facing away from the central conveying section is provided with a reinforcement element (marked up; filler plate 102).

18. The cutting device according to claim 1, further comprising at least one follower element arranged in the central conveying section at the central body so as to adjoin the at least one axial conveying section (marked up).

19. The cutting device according to claim 1, wherein the at least one follower element is arranged in a region of an end of the axial conveying element facing the central conveying section and comprises an outer radius corresponding substantially to an outer radius of the axial conveying element (shown/taught above).

[AltContent: arrow][AltContent: textbox (Guiding element)]
    PNG
    media_image4.png
    308
    341
    media_image4.png
    Greyscale

20. The cutting device according to claim 1, further comprising at least one guiding element arranged stationarily relative to the rotor axis and, viewed in an overall conveying direction of the cutting device, arranged upstream of the rotor axis, wherein the at least one guiding element is provided with a guiding surface that extends substantially transverse to the overall conveying direction of the cutting device (shown/taught above).

21. An agricultural machine comprising a cutting device according to claim 1 (baler 10).

22. The agricultural machine according to claim 21 embodied as a baler (10).

To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
Consequently, the following is deemed to be "well known" in re cl. 23:  embodied as a self-loading trailer.



Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viaud et al (7694504), in view of Anstey et al (6279304), and/or Baldini (10806083, priority 4/2016).

Viaud teaches the claimed invention, except the axial (end) section being greater diameter than the central section.

Anstey teaches that it has been known to design the 1st radius (end / axial section) to be greater than the 2nd radius (see details above).

Baldini teaches similarly the same radius relationship:

[AltContent: textbox (central section having a smaller radius (R2) than R1)][AltContent: textbox (Axial section having a greater radius (R1) than R2)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    436
    696
    media_image5.png
    Greyscale


NOTE: the detailed evaluation of the combination above, is also applicable here.
 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide of Viaud with the teachings of Anstey and/or Baldini, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980) 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The Federal Circuit has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claim device was not patentably distinct from the prior art device.  (Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed Cir. 1984), cert. denied 469 U.S. 830, 225 USPQ 232 (1984)).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Engel et al (5848523) teaches that for a baler axial rotor, at an end axial section a first radius is larger than a second radius at the central shaft axial section (fig 2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671